Citation Nr: 1828004	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-24 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1992 to November 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  In an October 2008 decision, the RO denied service connection for obstructive sleep apnea; the Veteran did not timely initiate an appeal of that decision within one year of notification.

2.  Evidence not of record at the time of the October 2008 decision, that has since been added to the record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for obstructive sleep apnea.  


CONCLUSIONS OF LAW

1.  The October 2008 decision that denied service connection for obstructive sleep apnea is final.  38 U.S.C. § 7105(c); 38 C.F.R. §20.1100.  

2.  The criteria for reopening a claim of entitlement to service connection for obstructive sleep apnea have all been met.  38 U.S.C. § 5108; 38 C.F.R. §3.156(a) .





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Sleep Apnea Claim

Prior to the filing of the current claim of entitlement to service connection for obstructive sleep apnea, the AOJ previously denied a claim of service connection for obstructive sleep apnea in October 2008.  Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c); 38 C.F.R. §20.1100.  

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C. 
§ 7105 (b)(1); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103.  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C. § 7105 (a); 38 C.F.R. § 20.200.  In 2008, an NOD was defined as a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result.  38 U.S.C. § 7105 (b); 38 C.F.R. § 20.201.  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C. § 7105 (b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302.  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C. § 7105 (c). (2012). 

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The AOJ first denied service connection for obstructive sleep apnea in an October 2008 rating decision because there was no evidence which demonstrates current disability related to service.  No relevant evidence was received within one year of that decision and the Veteran did not initiate an appeal of the decision to the Board.  Thus, that decision became final.  

Relevant evidence submitted since the October 2008 decision includes a VA sleep study afforded in November 2011, with a diagnosis for obstructive sleep apnea, and, a private medical opinion relating sleep apnea to military service.  As this new evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for obstructive sleep apnea is warranted.


ORDER

The claim of entitlement to service connection for obstructive sleep apnea is reopened, and to that extent only, the appeal is granted.  


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  

The Veteran seeks service connection for obstructive sleep apnea, which he contends the onset was during military service.  He also explained having symptoms to include snoring since military service.

Pertinent, post-service medical records consist of VA treatment records to include a sleep study, and also a private nexus opinion.  Specifically, a November 2011 VA sleep study indicates the Veteran was diagnosed with obstructive sleep apnea.  VA treatment records show the Veteran sought treatment for sleep apnea to include receiving a CPAP machine.  There is no associated etiology opinion.  

There is only one medical opinion in this case.  Correspondence dated in April 2013 from R.P., MD, a private practitioner of Spectrum Internal Medicine, states that the Veteran was diagnosed with obstructive sleep apnea that was incurred in service.  Specifically, Dr. P. states that the Veteran is treated for sleep apnea, a condition present for many years, noting the Veteran's reported symptoms of sleep disturbance discernable by loud snoring, frequent awakenings, fatigue, and headaches, which occurred during military service.  The practitioner opined that the symptoms experienced during military service were related to current sleep apnea.  There is no further discussion or reasoning provided for the conclusion.  

The Board finds to the extent that the April 2013 private opinion is an opinion linking current sleep apnea disorder with service, Dr. P. did not provide sufficient rationale and did not sufficiently indicate how he came to know the medical history back to service.  

In view of the above-noted deficiencies, the Board finds that the medical evidence of record is still not sufficient to resolve the claim, and remand of this matter to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and supported by completely, clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.310 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an examination with regard to his obstructive sleep apnea.  The examiner must review the claims file in conjunction with the examination.  

The examiner is asked to opine whether it is as least as likely as not (50 percent probability or more) that any current identified obstructive sleep apnea was caused by the Veteran's active service or had onset during his active service.  Any opinion provided must be supported by a rationale.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.  The examiner must take into account the Veteran's description of his symptoms, including their onset.

2.  Thereafter, re-adjudicate the claim that is the subject of this Remand.  If any benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




